Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of FalconStor Software, Inc., a Delaware Corporation (the Company) on Form 10-Q for the period ended March 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the Form10-Q), I, James Weber, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section1350, as adopted pursuant section906 of the Sarbanes-Oxley Act of 2002, that to the best of our knowledge: (i)the Form10-Q fully complies, in all material respects, with the requirements of section13(a)or section15(d)of the Securities Exchange Act of 1934; and (ii)the information contained in the Form10-Q fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ James Weber James Weber Chief Financial Officer May 7, 2010 .
